Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered September 22, 2000, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
In satisfaction of a superior court information, defendant waived indictment and pleaded guilty to the crime of grand larceny in the fourth degree with the understanding that he would be sentenced to six months in jail and five years’ probation. After reviewing the presentence investigation report, County Court refused to honor the plea agreement. Defendant nevertheless declined the opportunity to withdraw his plea, and the court thereafter sentenced him to lVs to 4 years in prison.
*572We reject defendant’s contention that the sentence imposed was harsh and excessive. A sentence that is within the permissible statutory range will not be disturbed unless the sentencing court abused its discretion or extraordinary circumstances exist warranting a modification (see People v Spencer, 272 AD2d 682, lv denied 95 NY2d 858; People v Dolphy, 257 AD2d 681, lv denied 93 NY2d 872). Here, the presentence investigation report chronicles defendant’s extensive criminal history, which dates back to 1978. Although defendant received the maximum sentence permissible by statute (see Penal Law § 70.00), we find neither a clear abuse of discretion nor extraordinary circumstances warranting a modification of the sentence imposed.
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.